DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a processor configured to receive a signal and determine  if a location is in a hazard zone. This judicial exception is not integrated into a practical application because it can simply be performed in one’s head.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a person can view an area (i.e. receive a signal, which would be light) and then in their head determine if the location is within a hazard zone.  Even assuming the processor is a computer element, it is merely a generic computer element which does not add a meaningful limitation to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 11 and 20, the phrase “having an associated hazard zone” is indefinite as the claim provides no way to determine what applicant means by a hazard zone.  Applicant claims the operation has an associated hazard zone which implies something specific but absent any way to determine how one knows what the hazard zone is it appears that this is instead a general term (i.e. any zone that has some sort of hazard).  
For claim 2, the claim is indefinite as it is directed to the hazard zone but, based on claim 1, the hazard zone is already determined before the method steps are performed.  As such, it is unclear if applicant is now claiming a determining step that occurs at the beginning of the method for determining the hazard zone or something else.
For claim 11, the claim is further indefinite as it is directed to an apparatus but the only claimed structure is a processor.  There is nothing in the claim that breathes life into being used  with a timber-working device.  The configured to language is merely intended use of the processor, which any processor would be capable of performing, and thus adds no actual structure to the apparatus.  Especially as the processor merely has to be capable of receiving a signal and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9-12, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010/146230 to Usenius et al (Usenius).
Concerning claim 1, Usenius discloses a method for operation of a timber-working device configured to perform at least one operation having an associated hazard zone, the method comprising the steps of 
transmitting an electromagnetic wave (page 2, lines 14-19) within a window aligned with the hazard zone (page 2, lines 4-8) from an electromagnetic wave transmitter (2, 3) of a directional wireless device of at least one orientation sensor associated with the timber-working device, wherein the directional wireless device comprises a detector configured to detect reflection of the electromagnetic wave from a predetermined location demarcated by a material with reflective properties, the directional wireless device of the at least one orientation sensor (2, 3) positioned on a moving element (1) of the timber-working device and the moving element configured to perform one of moving and 
receiving at least one signal output from the orientation sensor indicative of whether the detector has detected reflection of the electromagnetic wave (page 3, lines 4-10); 
determining whether the predetermined location is within the hazard zone based on the signal received from the orientation sensor (page 3, lines 4-10).
Concerning claim 9, Usenius discloses further comprising adjusting the at least one hazard zone based at least in part on the current configuration of the timber-working device (as the zone is based on the position of the harvesting line, which is dependent on the configuration of the device).
Concerning claim 10, Usenius discloses transmitting notification of the predetermined location being within the hazard zone to an operator device (page 3, lines 4-10).
Concerning claim 11, Usenius discloses an apparatus for use with a timber-working device, the timber-working device configured to perform at least one operation having an associated hazard zone, the apparatus comprising: 
at least one processor (page 3, lines 13-20) configured to: 
receive at least one signal from at least one orientation sensor associated with the timber- working device, wherein the signal is indicative of whether a detector of a directional wireless device of an orientation sensor has detected reflection of an electromagnetic wave from a predetermined location demarcated by a material with reflective properties, wherein the electromagnetic wave is 
determine whether the predetermined location is within the hazard zone based on the signal received from the orientation sensor.
Concerning claim 12, Usenius discloses a cutting tool (inherently disclosed as a felling head by definition includes a cutting tool for cutting down the trees) configured to cut through a stem being processed by the timber-working device, wherein the at least one hazard zone projects from the cutting tool.
Concerning claim 17, Usenius discloses the at least one hazard zone includes a hazard zone projecting from either side of the cutting tool (as it is capable of doing so).
Concerning claim 20, Usenius discloses a timber-working system, comprising: 
a timber-working device (1) configured to perform at least one operation having an associated hazard zone; 
at least one orientation sensor (2, 4) comprising a directional wireless device, wherein the directional wireless device comprises: 

a detector (page 3, line 34 to page 5, line 8) configured to detect reflection of the electromagnetic wave from a predetermined location demarcated by a material with reflective properties, the directional wireless device of the at least one orientation sensor positioned on a moving element of the timber-working device and the moving element configured to perform one of moving and carrying a timber, the predetermined location separated from the moving element of the timber-working device; 
wherein the orientation sensor is configured to output at least one signal indicative of whether the detector has detected reflection of the electromagnetic wave; and at least one processor configured to: 
receive the signal from the orientation sensor; 
determine whether the predetermined location is within the hazard zone based on the signal received from the orientation sensor (as it is capable of doing so).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 13-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usenius in view of U.S. Patent No. 8,836,529 to Thomsen (Thomsen).
Concerning claim 13, Usenius does not disclose the structure of the cutting tool.
Thomsen discloses a tree harvester comprising a cutting tool includes at least one chainsaw (10) comprising a saw chain (10C), a saw bar (10B) around which the saw chain moves, and a saw drive gear (10D) for driving the saw chain around the saw bar.
Because both these references are concerned with a similar problem, i.e. tree harvesting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the harvester head of Usenius such that the cutting tool instead comprises the chainsaw of Thomsen.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the cutting tool of Usenius with that of Thomsen will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 14, Usenius in view of Thomsen discloses the at least one hazard zone centers about the saw drive gear (as it is capable of doing so).
Concerning claim 15, Usenius in view of Thomsen discloses the at least one hazard zone extends through substantially 900 in a plane aligning with the saw bar (as it is capable of doing so).
Concerning claim 16, Usenius in view of Thomsen discloses the at least one hazard zone extends through substantially 300 in a plane substantially lateral to a plane aligning with the saw bar (as it is capable of doing so).
Concerning claim 18, Usenius does not disclose the timber-working device includes a drive mechanism including at least one driven roller.
Thomsen discloses the timber-working device includes a drive mechanism including at least one driven roller (27) configured to control the position of a stem held by the timber-working device relative to the timber-working device.
Because both these references are concerned with a similar problem, i.e. tree harvesting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the harvester head of Usenius such it includes the driven roller of Thomsen.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the driven roller of Thomsen to the timber-working device of Usenius will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 19, Usenius in view of Thomsen discloses the at least one hazard zone includes a hazard zone projecting from the timber-working 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
04/22/2021